DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on 12/03/2019. The applicant has submitted 20 claims for examination, all claims are currently pending. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8-13, 16 and 18-19are rejected under 35 U.S.C. 102a1, a2 as being anticipated by Power US 2019/0103173.
Regarding claim 1, Power teaches one or more non-transitory computer-readable media having executable instructions embodied thereon that, when executed by a processor of a computer device, perform a method, the method comprising: identifying a triggering event, wherein the triggering event initiates creation of an item associated with at least one script(user request triggers retrieval of heath record data generate a health document/s, such aggregating/document generating is performed by executing scripts, ¶s 6, 349) 
["One general aspect includes a computer-implemented method, including: sending, by a user device, an information request to a server, the information request requesting information about accessing a gateway of an electronic health record system. The computer-implemented method also includes receiving, from the server, a communication including a data object associated with the gateway, the data object including configuration information useable by the user device for accessing the gateway. The computer-implemented method also includes sending, by the user device, a first access request to the gateway based at least in part on the configuration information, the first access request to request downloading of medical record data maintained by the electronic health record system. The computer-implemented method also includes when the first access request fails, determining a future time to send a second access request to the gateway; sending, by the user device and at the future time, the second access request to the gateway; and receiving a data package from the gateway based at least in part on the second access request, the data package including medical record data. Other examples of this aspect include corresponding computer systems, apparatus, and computer programs recorded on one or more computer storage devices, each configured to perform the actions of the methods.”¶6]
["In examples utilizing a network server, the network server can run any of a variety of server or mid-tier applications, including HTTP servers, FTP servers, CGI servers, data servers, Java servers, and business application servers. The server(s) may also be capable of executing programs or scripts in response to requests from user devices, such as by executing one or more applications that may be implemented as one or more scripts or programs written in any programming language, such as Java®, C, C# or C++, or any scripting language, such as Perl, Python or TCL, as well as combinations thereof. The server(s) may also include database servers, including without limitation those commercially available from Oracle®, Microsoft®, Sybase®, and IBM®..", ¶349]

wherein the at least one script includes instructions indicating data to include in the item(script scrapes, i.e. obtains data from at least one data source, ¶66), 
[ "The user devices 104 may include a health application 212 and a term base 214. Generally, the user devices 104 may be associated with and operated by different users (e.g., patients of the medical providers 202). Functionally, the health application 212 may enable the user devices 104 to communicate with the provider subscription system 112 (e.g., to search for the medical providers 202, obtain configuration information about the medical providers 202, and perform other techniques), communicate with the EHR systems 114 of the medical providers 202 (e.g., to download data packages including electronic health records and/or updates to electronic health records and to perform other such techniques), communicate with the terminology management system 130 (e.g., to upload certain medical terms for refinement), and communicate with the updater service 204 (e.g., to receive updates to the term base 214, indexing rules, and other such information relating to indexing medical terms).", ¶66]
and wherein the script includes at least one mapping of a Fast Healthcare Interoperability Resources (FHIR) resource to a resource of at least one standard;
["Implementations may include one or more of the following features. The user device where the configuration information includes application programming interface (API) information that is particular to the gateway. The user device where the processor is further configured to send an additional information request to the server in preparation for sending an additional access request to the gateway. The processor is further configured to receive an additional communication from the server, the additional communication including a status indicator for the gateway. The processor is further configured to refrain from sending the additional access request when the status indicator indicates that the gateway is unavailable. The user device where the medical record data is downloaded according to fast healthcare interoperability resources (FHIR) standard. The user device where the data object further includes a universal user identifier for the gateway. Implementations of the described techniques may include hardware, a method or process, or computer software on a computer-accessible medium.", ¶5]
 querying a first source system for the data indicated in the at least one script to be included in the item(health records are queries and filtering(i.e. mapping) to generate desired set of  medical data , ¶s303 312, 325)
 and creating the item utilizing the at least one mapping of the FHIR resource to the resource of the at least one standard(health records are queries and filtering(i.e. mapping) to generate desired set of  medical data , ¶s303 312, 325).
[" At 4806, the process 4800 may include storing the health record using a first data model. The first data model may be a model configured to store the health record more or less in its raw form. For example, the data package may be downloading using the FHIR standard in XML, JSON, Turtle, or any other suitable format. The first data model may correspond to the FHIR standard data model that relies on four categories of data types: simple/primitive types (e.g., single elements with a primitive value), general purpose complex types (e.g., reusable clusters of elements), complex data types for metadata, and special purpose data types (e.g., reference, narrative, extension, meta, and dosage).", ¶303]

["The process 5000 may begin at 5002 by receiving a search query to search a health record. The health record may be associated with a user account. The search query may include at least one search term. In some examples, at least part of the health record may be stored on a user device (e.g., the user device 104). In some examples, the health record may include a plurality of medical sub-records sourced from one or more gateways of one or more electronic health record systems.", ¶312]

["At 5112, the process 5100 may include responsive to a request, providing information represented by at least one of the one or more sub-nodes for presentation at the user device. In some examples, the request may be at least one of a search request or a filter request. The search request may request searching of the health record. The filter request may request filtering of a portion of the health record.", ¶325]

Regarding claim  8, Power teaches one or more non-transitory computer-readable media having executable instructions embodied thereon that, when executed by a processor of a computer device, perform a method, the method comprising: identifying a triggering event, wherein the triggering event initiates creation of an item associated with at least one script(scripts use to retrieve health record data, ¶66), wherein the at least one script includes instructions indicating data to include in the item script(user request triggers retrieval of heath record data generate a health document/s, such aggregating/document generating is performed by executing scripts, ¶s 6, 349) 
["One general aspect includes a computer-implemented method, including: sending, by a user device, an information request to a server, the information request requesting information about accessing a gateway of an electronic health record system. The computer-implemented method also includes receiving, from the server, a communication including a data object associated with the gateway, the data object including configuration information useable by the user device for accessing the gateway. The computer-implemented method also includes sending, by the user device, a first access request to the gateway based at least in part on the configuration information, the first access request to request downloading of medical record data maintained by the electronic health record system. The computer-implemented method also includes when the first access request fails, determining a future time to send a second access request to the gateway; sending, by the user device and at the future time, the second access request to the gateway; and receiving a data package from the gateway based at least in part on the second access request, the data package including medical record data. Other examples of this aspect include corresponding computer systems, apparatus, and computer programs recorded on one or more computer storage devices, each configured to perform the actions of the methods.”¶6]

 [ "The user devices 104 may include a health application 212 and a term base 214. Generally, the user devices 104 may be associated with and operated by different users (e.g., patients of the medical providers 202). Functionally, the health application 212 may enable the user devices 104 to communicate with the provider subscription system 112 (e.g., to search for the medical providers 202, obtain configuration information about the medical providers 202, and perform other techniques), communicate with the EHR systems 114 of the medical providers 202 (e.g., to download data packages including electronic health records and/or updates to electronic health records and to perform other such techniques), communicate with the terminology management system 130 (e.g., to upload certain medical terms for refinement), and communicate with the updater service 204 (e.g., to receive updates to the term base 214, indexing rules, and other such information relating to indexing medical terms).", ¶66]

["In examples utilizing a network server, the network server can run any of a variety of server or mid-tier applications, including HTTP servers, FTP servers, CGI servers, data servers, Java servers, and business application servers. The server(s) may also be capable of executing programs or scripts in response to requests from user devices, such as by executing one or more applications that may be implemented as one or more scripts or programs written in any programming language, such as Java®, C, C# or C++, or any scripting language, such as Perl, Python or TCL, as well as combinations thereof. The server(s) may also include database servers, including without limitation those commercially available from Oracle®, Microsoft®, Sybase®, and IBM®..", ¶349]
 
and wherein the script includes at least one mapping of a Fast Healthcare Interoperability Resources (FHIR) resource to a resource of at least one standard; 
["Implementations may include one or more of the following features. The user device where the configuration information includes application programming interface (API) information that is particular to the gateway. The user device where the processor is further configured to send an additional information request to the server in preparation for sending an additional access request to the gateway. The processor is further configured to receive an additional communication from the server, the additional communication including a status indicator for the gateway. The processor is further configured to refrain from sending the additional access request when the status indicator indicates that the gateway is unavailable. The user device where the medical record data is downloaded according to fast healthcare interoperability resources (FHIR) standard. The user device where the data object further includes a universal user identifier for the gateway. Implementations of the described techniques may include hardware, a method or process, or computer software on a computer-accessible medium.", ¶5]

querying a first source system for the data indicated in the at least one script to be included in the item(health records are queries and filtering(i.e. mapping) to generate desired set of  medical data , ¶s303 312, 325)
creating the item utilizing the at least one mapping of the FHIR resource to the resource of the at least one standard; designating a first destination for the item(health records are queries and filtering(i.e. mapping) to generate desired set of  medical data , ¶s303 312, 325)
[" At 4806, the process 4800 may include storing the health record using a first data model. The first data model may be a model configured to store the health record more or less in its raw form. For example, the data package may be downloading using the FHIR standard in XML, JSON, Turtle, or any other suitable format. The first data model may correspond to the FHIR standard data model that relies on four categories of data types: simple/primitive types (e.g., single elements with a primitive value), general purpose complex types (e.g., reusable clusters of elements), complex data types for metadata, and special purpose data types (e.g., reference, narrative, extension, meta, and dosage).", ¶303]

["The process 5000 may begin at 5002 by receiving a search query to search a health record. The health record may be associated with a user account. The search query may include at least one search term. In some examples, at least part of the health record may be stored on a user device (e.g., the user device 104). In some examples, the health record may include a plurality of medical sub-records sourced from one or more gateways of one or more electronic health record systems.", ¶312]

["At 5112, the process 5100 may include responsive to a request, providing information represented by at least one of the one or more sub-nodes for presentation at the user device. In some examples, the request may be at least one of a search request or a filter request. The search request may request searching of the health record. The filter request may request filtering of a portion of the health record.", ¶325]

Designating a first destination for the item, wherein the first destination is disparate from the first source system(user requesting health records is remote from the health record system server from which records are retrieved, ¶6)
["One general aspect includes a computer-implemented method, including: sending, by a user device, an information request to a server, the information request requesting information about accessing a gateway of an electronic health record system. The computer-implemented method also includes receiving, from the server, a communication including a data object associated with the gateway, the data object including configuration information useable by the user device for accessing the gateway. The computer-implemented method also includes sending, by the user device, a first access request to the gateway based at least in part on the configuration information, the first access request to request downloading of medical record data maintained by the electronic health record system. The computer-implemented method also includes when the first access request fails, determining a future time to send a second access request to the gateway; sending, by the user device and at the future time, the second access request to the gateway; and receiving a data package from the gateway based at least in part on the second access request, the data package including medical record data. Other examples of this aspect include corresponding computer systems, apparatus, and computer programs recorded on one or more computer storage devices, each configured to perform the actions of the methods.", ¶6]

 and communicating the item to the first destination utilizing a messaging protocol(tcp and other protocol used to send records to requesting user).

["Most examples utilize at least one network that would be familiar to those skilled in the art for supporting communications using any of a variety of commercially-available protocols, such as TCP/IP, OSI, FTP, UPnP, NFS, CIFS, and AppleTalk. The network can be, for example, a local area network, a wide-area network, a virtual private network, the Internet, an intranet, an extranet, a public switched telephone network, an infrared network, a wireless network, and any combination thereof.", ¶348]

Regarding claim 16, Power teaches a system for clinical interoperability of disparate systems, the system comprising: one or more processors configured to: identify a triggering event, wherein the triggering event initiates creation of an item associated with at least one script, wherein the at least one script includes instructions indicating data to include in the item(user request triggers retrieval of heath record data generate a health document/s, such aggregating/document generating is performed by executing scripts, ¶s 6, 349) 
["One general aspect includes a computer-implemented method, including: sending, by a user device, an information request to a server, the information request requesting information about accessing a gateway of an electronic health record system. The computer-implemented method also includes receiving, from the server, a communication including a data object associated with the gateway, the data object including configuration information useable by the user device for accessing the gateway. The computer-implemented method also includes sending, by the user device, a first access request to the gateway based at least in part on the configuration information, the first access request to request downloading of medical record data maintained by the electronic health record system. The computer-implemented method also includes when the first access request fails, determining a future time to send a second access request to the gateway; sending, by the user device and at the future time, the second access request to the gateway; and receiving a data package from the gateway based at least in part on the second access request, the data package including medical record data. Other examples of this aspect include corresponding computer systems, apparatus, and computer programs recorded on one or more computer storage devices, each configured to perform the actions of the methods.”¶6]
["In examples utilizing a network server, the network server can run any of a variety of server or mid-tier applications, including HTTP servers, FTP servers, CGI servers, data servers, Java servers, and business application servers. The server(s) may also be capable of executing programs or scripts in response to requests from user devices, such as by executing one or more applications that may be implemented as one or more scripts or programs written in any programming language, such as Java®, C, C# or C++, or any scripting language, such as Perl, Python or TCL, as well as combinations thereof. The server(s) may also include database servers, including without limitation those commercially available from Oracle®, Microsoft®, Sybase®, and IBM®..", ¶349]

and wherein the script includes at least one mapping of a Fast Healthcare Interoperability Resources (FHIR) resource to a resource of at least one standard; 
["Implementations may include one or more of the following features. The user device where the configuration information includes application programming interface (API) information that is particular to the gateway. The user device where the processor is further configured to send an additional information request to the server in preparation for sending an additional access request to the gateway. The processor is further configured to receive an additional communication from the server, the additional communication including a status indicator for the gateway. The processor is further configured to refrain from sending the additional access request when the status indicator indicates that the gateway is unavailable. The user device where the medical record data is downloaded according to fast healthcare interoperability resources (FHIR) standard. The user device where the data object further includes a universal user identifier for the gateway. Implementations of the described techniques may include hardware, a method or process, or computer software on a computer-accessible medium.", ¶5]

query a first source system for the data indicated in the at least one script to be included in the item; create the item utilizing the at least one mapping of the FHIR resource to the resource of the at least one standard(health records are queries and filtering(i.e. mapping) to generate desired set of  medical data , ¶s303 312, 325) 
designate a first destination for the item, wherein the first destination is disparate from the first source system user requesting health records is remote from the health record system server from which records are retrieved, ¶6)
["One general aspect includes a computer-implemented method, including: sending, by a user device, an information request to a server, the information request requesting information about accessing a gateway of an electronic health record system. The computer-implemented method also includes receiving, from the server, a communication including a data object associated with the gateway, the data object including configuration information useable by the user device for accessing the gateway. The computer-implemented method also includes sending, by the user device, a first access request to the gateway based at least in part on the configuration information, the first access request to request downloading of medical record data maintained by the electronic health record system. The computer-implemented method also includes when the first access request fails, determining a future time to send a second access request to the gateway; sending, by the user device and at the future time, the second access request to the gateway; and receiving a data package from the gateway based at least in part on the second access request, the data package including medical record data. Other examples of this aspect include corresponding computer systems, apparatus, and computer programs recorded on one or more computer storage devices, each configured to perform the actions of the methods.", ¶6]

and communicate the item to the first destination utilizing a messaging protocol(tcp and other protocol used to send records to requesting user).
["Most examples utilize at least one network that would be familiar to those skilled in the art for supporting communications using any of a variety of commercially-available protocols, such as TCP/IP, OSI, FTP, UPnP, NFS, CIFS, and AppleTalk. The network can be, for example, a local area network, a wide-area network, a virtual private network, the Internet, an intranet, an extranet, a public switched telephone network, an infrared network, a wireless network, and any combination thereof.", ¶348]

Regarding claims 2, 9 and 18, Power teaches wherein the at least one standard is Consolidated Document Architecture (CDA).
["The process 4100 may begin at 4104 by downloading a data package including health record data from a gateway of the EHR system 114. This may be performed by the user device 104. The health record data may be in any suitable format including, for example, the FHIR® standard, Clinical Documentation Architecture (CDA®), other standards promulgated by the Argonaut® project, or any other suitable standard. The health record data may include a personal electronic health record of a patient associated with a medical provider that is associated with the EHR system 114. In some examples, the personal electronic health record represents a portion of the user's 106 personal health record. Downloading the data package may include storing the electronic health record data according to a first data model.", ¶227]

Regarding claims 3, 10 Power teaches wherein the item is a CDA document.
["The process 4100 may begin at 4104 by downloading a data package including health record data from a gateway of the EHR system 114. This may be performed by the user device 104. The health record data may be in any suitable format including, for example, the FHIR® standard, Clinical Documentation Architecture (CDA®), other standards promulgated by the Argonaut® project, or any other suitable standard. The health record data may include a personal electronic health record of a patient associated with a medical provider that is associated with the EHR system 114. In some examples, the personal electronic health record represents a portion of the user's 106 personal health record. Downloading the data package may include storing the electronic health record data according to a first data model.", ¶227]

Regarding claims 4,11 and 19, Power teaches wherein the triggering event is an on-demand user- initiated request.
[" The computer-implemented method also includes sending, by the user device, a first access request to the gateway based at least in part on the configuration information, the first access request to request downloading of medical record data maintained by the electronic health record system. The computer-implemented method also includes when the first access request fails, determining a future time to send a second access request to the gateway; sending, by the user device and at the future time, the second access request to the gateway; and receiving a data package from the gateway based at least in part on the second access request, the data package including medical record data. Other examples of this aspect include corresponding computer systems, apparatus, and computer programs recorded on one or more computer storage devices, each configured to perform the actions of the methods.", ¶6]

Regarding claims 5, and 12, Power teaches wherein the first source system is queried using a FHIR Application Programming Interface (API) call.
["Implementations may include one or more of the following features. The user device where the configuration information includes application programming interface (API) information that is particular to the gateway. The user device where the processor is further configured to send an additional information request to the server in preparation for sending an additional access request to the gateway. The processor is further configured to receive an additional communication from the server, the additional communication including a status indicator for the gateway. The processor is further configured to refrain from sending the additional access request when the status indicator indicates that the gateway is unavailable. The user device where the medical record data is downloaded according to fast healthcare interoperability resources (FHIR) standard. The user device where the data object further includes a universal user identifier for the gateway. Implementations of the described techniques may include hardware, a method or process, or computer software on a computer-accessible medium.", ¶5]

Regarding claims 6, and 13, Power teaches wherein the first source system is a first electronic health record system.
["One general aspect includes a computer-implemented method, including: sending, by a user device, an information request to a server, the information request requesting information about accessing a gateway of an electronic health record system. The computer-implemented method also includes receiving, from the server, a communication including a data object associated with the gateway, the data object including configuration information useable by the user device for accessing the gateway. The computer-implemented method also includes sending, by the user device, a first access request to the gateway based at least in part on the configuration information, the first access request to request downloading of medical record data maintained by the electronic health record system.", ¶6]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Power as applied to claims 1 8 and 16 above, and further in view of Tochilnik US 2017/0287093.
Regarding claims 7 and 14, Power teaches scripting to retrieve records but does not teach wherein the at least one script is a user-defined script. Tochilnik in the same field of endeavor teaches a system for medial data transformation and routing. Tochilnik teaches wherein the at least one script is a user-defined scrip(user programmable scripts, ¶88)
["In the GUI 900 of FIG. 9, the run script operation 1730 is selected and comprises the “anonymizer” script 1000 shown in FIG. 10. The “anonymizer” script 1000 is shown as part of a User Library 1010 of a Script Editor GUI 1020. The script editor enables a user to write script in a scripting language such as LUA to provide for user-programmable transformations of the radiological data. Also available to the user are vendor-provided scripts 1030 as shown in FIG. 11.", ¶88]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Power with user programmable scripts. The reason for this modification would be to allow for a user to control what data is retrieved and transformed to generate a medical document
	
Regarding claim 15, Power teaches scripting to retrieve records but does not teach
wherein the at least one script is a template script. Tochilnik in the same field of endeavor teaches a system for medial data transformation and routing. Tochilnik teaches wherein the at least one script is a template script(user customizes a script, i.e the user takes template and modified as needed , ¶88)
["In the GUI 900 of FIG. 9, the run script operation 1730 is selected and comprises the “anonymizer” script 1000 shown in FIG. 10. The “anonymizer” script 1000 is shown as part of a User Library 1010 of a Script Editor GUI 1020. The script editor enables a user to write script in a scripting language such as LUA to provide for user-programmable transformations of the radiological data. Also available to the user are vendor-provided scripts 1030 as shown in FIG. 11.", ¶88]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Power with user programmable scripts. The reason for this modification would be to allow for a user to control what data is retrieved and transformed to generate a medical document
Regarding claim 17, Power teaches scripting to retrieve records but does not teach wherein the at least one script is one of a user- defined script and a template script. Tochilnik in the same field of endeavor teaches a system for medial data transformation and routing. Tochilnik teaches wherein the at least one script is one of a user- defined script and a template script(user customizes a script, i.e the user takes template and modified as needed , ¶88)
["In the GUI 900 of FIG. 9, the run script operation 1730 is selected and comprises the “anonymizer” script 1000 shown in FIG. 10. The “anonymizer” script 1000 is shown as part of a User Library 1010 of a Script Editor GUI 1020. The script editor enables a user to write script in a scripting language such as LUA to provide for user-programmable transformations of the radiological data. Also available to the user are vendor-provided scripts 1030 as shown in FIG. 11.", ¶88]

 It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Power with user programmable scripts. The reason for this modification would be to allow for a user to control what data is retrieved and transformed to generate a medical document

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Power as applied to claim 16 above, and further in view of Raduchel US 2017/0161439.
Regarding claim 20 Power teaches request and retrieval by a user their health records but does not teach wherein the first source system is a first electronic health record system and the first destination is a second electronic health record system disparate from the first electronic health record system. Raduchel in the same field of endeavor teaches a system for health records access management. Raduchel teaches wherein the first source system is a first electronic health record system and the first destination is a second electronic health record system disparate from the first electronic health record system.
[" In other exemplary embodiments, the analysis performed on electronic medical records and any resulting data as described above can be shared with a number of other entities. In one instance, the data is shared with a caregiver. In another instance, the data is shared with a family member. In another instance, the data is shared with a health care provider or pharmacy, or school system. In these exemplary instances, the previously described process of sharing such data by authenticating the recipients and providing authentication information for the data being shared may be utilized. Some of this data may be shared anonymously. Some data may also be shared with identifying information as specified by the user.", ¶147]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Power with sharing of medical records with other health care provider/ pharmacies etc as taught by Raduchel. The reason for this modification would be to sharing medical records of a patient so that proper/coordinated medical care can be provided.
	


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Trost , can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456